Order
Defendant James Robert Holland’s petition for discretionary-review of the decision of the Court of Appeals (No. 7916SC1182, 48 N.C. App. 226, 275 S.E. 2d 572 (1980)) is allowed. On the authority of State v. Small, 301 N.C. 407, 272 S.E. 2d 128 (1980), defendant’s conviction and sentence for felonious possession of cocaine in Robeson County Case No. 78-CR-15550 is vacated and set aside; and the decision of the Court of Appeals insofar as it found no error in this case is reversed. The decision of the Court of Appeals finding no error in Robeson County Case No. 78-CR-15549, the conspiracy conviction, is affirmed.
By order of the Court in Conference this 2nd day of December, 1980.
Britt, J.
For the Court
The foregoing order is issued over my hand and the seal of the Supreme Court this 12 day of December, 1980.
John R. Morgan
Clerk of the Supreme Court of North Carolina